Case 1:16-cv-00572-RP Document 108-10 Filed 04/06/20 Page 1 of 5




                     EXHIBIT J
Case 1:16-cv-00572-RP Document 108-10 Filed 04/06/20 Page 2 of 5




                      UNITED STATES
                      CONSUMER LAW

              ATTORNEY FEE SURVEY
                    REPORT

                              2015-2016




                    Ronald L. Burdge, Esq.
       Case 1:16-cv-00572-RP Document 108-10 Filed 04/06/20 Page 3 of 5




                          United States Consumer Law
                      Attorney Fee Survey Report 2015-2016

                                  Survey Conducted By
                                          and
                               Survey Report Authored By

                                Ronald L. Burdge, Esq.
                               Burdge Law Office Co. L.A.
                             8250 Washington Village Drive
                                Dayton, OH 45458-1850
                                 Voice: 937.432.9500
                                  Fax: 937.432.9503

                              Email: Ron@BurdgeLaw.com




                                 Attribution, No Derivs
                                       CC-BY-ND

This copyright license allows for redistribution, commercial and non-commercial, as
long as all quoted and selected contents are passed along unchanged and with credit to
the author.

                         Copyright © 2017, 2018 by R.L.Burdge
                                    March 13, 2018


This publication contains the results of proprietary research.

This publication was created to provide accurate and authoritative information
concerning the subject matter covered. The publisher is not engaged in rendering legal
or other professional advice and this publication is not a substitute for the advice of an
attorney or expert. If you require legal or other expert advice, you should seek the
services of a competent attorney or other professional.
      Case 1:16-cv-00572-RP Document 108-10 Filed 04/06/20 Page 4 of 5




                                     Texas, Austin


Firm Size                                                                   2.0
Median Years in Practice                                                    14.0
Concentration of Practice in Consumer Law                                   70.3
Primary Practice Area                                               Consumer Law
Secondary Practice Area                                                  Bankruptcy
Last Time Rate Change Occurred (months)                                     14.0
Median Number of Paralegals in Firm                                         2.0
Average Paralegal Rate for All Paralegals                                   111
Average Attorney Rate for All Attorneys                                     465
25% Median Attorney Rate for All Attorneys                                  325
Median Attorney Rate for All Attorneys                                      430
75% Median Attorney Rate for All Attorneys                                  525
95% Median Attorney Rate for All Attorneys                                  725




                            Median Rate for Practice Areas


                                                                  Median
Attorneys Handling Bankruptcy Cases                                 400
Attorneys Handling Class Action Cases                               510
Attorneys Handling Credit Rights Cases                              440
Attorneys Handling Mortgage Cases                                   425
Attorneys Handling Vehicle Cases                                    430
Attorneys Handling TCPA Cases                                       425
Attorneys Handling Other Cases                                      475


                    UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                            339
Case 1:16-cv-00572-RP Document 108-10 Filed 04/06/20 Page 5 of 5




                       Experience Variable Table


Years Practicing Consumer Law                Average Attorney Hourly Rate
             <1                                            180
             1-3                                           200
             3-5                                           350
            6-10                                           375
            11-15                                           510
           16-20                                           550
           21-25                                           500
           26-30                                           505
           31-35                                           526
           36-40                                           725
            41+                                            725




             UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                    340
